Citation Nr: 1449096	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-13 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon

THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a disability manifested by low back pain.

2.  Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1978 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

Previously, in a February 1998 rating decision, the RO denied as "not well-grounded," the Veteran's original claim of entitlement to service connection for a disability manifested by low back pain.  The Veteran did not initiate an appeal of the February 1998 decision.  As a result, that decision became final when the one-year appeal period expired in February 1999.  See 38 U.S.C.A. § 7105(b)(1), (c) (West 1991 & 2002).  Because this claim was initially denied in a rating decision that became final before July 14, 1999, the RO had no jurisdictional basis under the Veterans Claims Assistance Act of 2000 (VCAA) to address this claim in a June 2010 rating decision, as if the previous final denial had not been made.  See 38 U.S.C.A. § 5107, Historical and Statutory Notes, Effective Dates and Applicability Provisions (West Supp. 2001) (authorized re-adjudication of a finally decided claim, without being subject to the provisions of 38 U.S.C.A. § 5108, only in instances where that claim was denied as "not well-grounded," and became final during the period beginning July 14, 1999, and ending November 9, 2000).  Thus, in accordance with the doctrine of finality, the Board is required to place this claim in its proper procedural posture.  In doing so, the Board must first determine if new and material evidence has been presented in order to establish its jurisdictional authority to review the merits of the Veteran's claim of service connection for a disability manifested by low back pain, which was finally decided in the February 1998 rating decision.  See, e.g., Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1966); 38 U.S.C.A. § 5108 (West 1991 & 2002).  Accordingly, the Board has re-phrased the issues on appeal as listed on the cover page.

In February 2014, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   

The issue of entitlement to service connection for a cervical spine condition has been raised by the record, but has not been initially adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, this discrete issue is referred to the AOJ for appropriate consideration and handling in the first instance, and is not a part of the current appeal. 38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection (on the merits) for a low back condition is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for a disability manifested by low back pain was previously denied in a February 1998 rating decision, which is final.

2.  The additional evidence received since the February 1998 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a low back condition.




CONCLUSION OF LAW

New and material evidence having been submitted, the criteria for reopening the claim for entitlement to service connection for a low back condition have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim given the favorable nature of the Board's decision herein.  Inasmuch as the determination below constitutes a full grants of the benefits sought, any error in notice or assistance is harmless.

New and Material Evidence 

The Veteran seeks to reopen a previously denied claim of service connection for a disability manifested by low back pain.

In general, rating decisions that are not timely appealed are final and binding based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  A claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material and evidence has been presented with respect to a claim which has been disallowed, the claim may be reopened.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the record evidence on file at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The February 1998 rating decision is the last final disallowance of this claim.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Analysis

The pertinent evidence submitted since the February 1998 rating decision, denying service connection for low back pain, includes: medical records from Samaritan Health Services, a statement from Depoe Bay Chiropractic, and lay statements and testimony from the Veteran.

The medical records (dated in October 2010, June 2011, September 2011, and December 2012) from the Samaritan Health indicate a past history of a status post laminectomy at L5-S1 (low back surgery), and that the Veteran has received treatment for complaints and symptoms of radiating low back pain and muscle spasms, which have been variously assessed as lumbosacral strain (with a poorly characterized remote inciting incident during the Navy), sacroiliitis, and chronic muscle strain without sciatica.

In a May 2012 Substantive Appeal (VA Form 9), the Veteran stated that she was seen for low back pain at the Naval Hospital at Camp Pendleton; during which, she had back surgery following an emergency appendectomy in November 1991.  She related that she had back surgery for a herniated nucleus pulpous at L4-L5-S1, which was performed while she was a military, dependent spouse.  A January 2014 letter from Depoe Bay Chiropractic refers by history to the Veteran's complaints that she had back problems since service, and indicates that she continues to have sciatic nerve pain down her right leg.

At the February 2014 Board hearing, she testified to the effect that she sustained a back injury in service, describing this injury as an in-service event that caused a "snap" to her back for which she sought medical treatment in July 1990.  She related that after service, she received a diagnosis of sciatica from medical professionals.  She related that she continues to experience low back pain with tingling down the right side of her leg.

The claim was denied in February 1998 rating decision because there was insufficient evidence of a current low back disorder.  However, there is now additional evidence which indicates that the Veteran now has chronic lumbosacral strain, muscle strain, and sacroiliitis of the lumbar spine.  Additionally, the Veteran's statements and the post-service private medical records indicate a past history of low back surgery following service, and indicate the Veteran's treatment for complaints of recurrent low back pain since her military.

In the context of the evidence as a whole, both of which were on file at the time of the February 1998 rating decision and since then, the new post-service clinical notations of chronic lumbosacral strain, muscle strain, and sacroiliitis, as well as indicating a past history of low back surgery shortly after service, are both new and material.

Accordingly, presuming its credibility, the evidence received since the February 1998 RO decision, taken together with the evidence previously on file is both new and material and establishes a reasonable possibility of substantiating the claim.  To this extent only, the request to reopen the claim for service connection for a low back condition is allowed.


ORDER

As new and material evidence has been presented or secured, the claim of service connection for a low back condition is reopened.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of service connection for a low back condition.

The service treatment records do not contain records pertaining to the purported July 1990 incident involving a "snap" in the Veteran's back.  Medical records pertaining to a November 1991 low back surgery are similarly not associated with the Veteran's claims file.  In this regard, the Veteran maintains that she was a military dependent-spouse at the time of the November 1991 surgery, and thus was not in the service.  She explains that, as a dependent spouse of a service member who was on active duty, the hospital records pertaining to her low back surgery in November 1991 may have been filed under either her married name at that time, or under the name of her then military husband.  Also, she contends that such medical records may have been misfiled, and thus not associated with her claims file, due to the fact that she has had multiple last names from multiple marriages.  As these purported records may be useful in deciding the Veteran's claim, an attempt to obtain them should be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

At the February 2014 Board hearing, the Veteran testified that, while on active duty, she felt a "snap" to her low back, which required medical attention in July 1990.  In a VA Form 9, she also related that she had surgery, within the one-year of her discharge from active duty, for a herniated nucleus pulpous L4-L5-S1.  Given that the private medical records refer by history to an old, status post laminectomy at L5-S1, and also note the Veteran's repeated treatment for complaints for low back pain, the Board is of the opinion that a VA examination and opinion should be obtained for purpose of determining the existence, onset, and etiology of any currently diagnosed low back condition, including chronic lumbosacral strain and sacroiliitis of the lumbar.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that she provide the names, addresses, and approximate dates of all health care providers, both VA and private, who have treated her for a low back condition.  After securing the necessary authorizations, obtain any records properly identified by the Veteran, which are not already of record.  All efforts to procure the records should be fully documented.  If the records cannot be obtained, a notation to this effect should be annotated in the claims file.  The Veteran is to be notified of the inability to obtain any of the records in accordance with 38 C.F.R. § 3.159(e).

2.  Attempt to locate any additional service treatment records, to specifically include records pertaining to a "snap" in the back in July 1990, and records pertaining to treatment received by the Veteran at a Naval Hospital in November 1991, for a surgery performed on the lumbar segment of the spine (i.e., lumbar herniated disc or laminectomy at L5-S1, or both).  Contact appropriate sources to obtain any records available.  When conducting the search, search under all of the Veteran's current and former last names, which include: Pence, Ojala, Sands, Yates, and Clausings.

3.  Attempt to locate the Veteran's spousal dependent medical information for her surgery in November 1991.  At the time of the November 1991 surgery, the Veteran was married to a C.S.Y. (the Veteran's former husband's name can be found on their California marriage license, dated November 1989).

4.  Schedule the Veteran for a VA examination by a medical professional with appropriate expertise in order to determine the existence and etiology of any currently diagnosed low back condition.  The claims folder must be made available to and be reviewed by the examiner.

The examiner is to furnish an opinion with respect to the following questions:

a. Based on the medical evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has developed a low back condition?  

b. Have the Veteran's symptoms of low back pain, radiating low back pain, and muscle spasms been associated with a clinical diagnosis?  

If the answer to questions (a) and/or (b) above is "yes," please provide the diagnosis or diagnoses and address the following question:

For each low back condition diagnosed, is it at least as likely as not (a 50 percent or greater probability) that such condition (1) had its onset during the Veteran's period of service; or, (2) results from or was caused by any injury or disease that occurred in service?  

The reasons and bases for each opinion are to be fully explained with a complete discussion of the lay and medical evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

5.  Thereafter, AOJ should re-adjudicate the Veteran's claim for a thoracolumbar disability.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


